Fourth Court of Appeals
                               San Antonio, Texas
                                     August 22, 2018

                                   No. 04-18-00409-CR

                               Christopher CASTORENO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR2508
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER
       The Appellant’s Fist Motion for Extension of Time to Fie Brief is GRANTED. The
appellant’s brief is due on October 15, 2018. No Further Extensions, absent extraordinary
circumstances.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court